

117 SRES 196 ATS: Designating May 5, 2021, as the “National Day of Awareness for Missing and Murdered Native Women and Girls”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 196IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Daines (for himself, Mr. Tester, Mr. Cramer, Mr. Wyden, Mr. Lankford, Mr. Luján, Mr. Schatz, Ms. Murkowski, and Mr. Crapo) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating May 5, 2021, as the National Day of Awareness for Missing and Murdered Native Women and Girls.Whereas, according to a study commissioned by the Department of Justice, in some Tribal communities, American Indian women face murder rates that are more than 10 times the national average murder rate;Whereas, according to the most recently available data from the Centers for Disease Control and Prevention, in 2017, homicide was the sixth leading cause of death for American Indian and Alaska Native females between 1 and 44 years of age;Whereas little data exist on the number of missing American Indian, Alaska Native, and Native Hawaiian women in the United States;Whereas, on July 5, 2013, Hanna Harris, a member of the Northern Cheyenne Tribe, was reported missing by her family in Lame Deer, Montana;Whereas the body of Hanna Harris was found 5 days after she went missing;Whereas Hanna Harris was determined to have been raped and murdered, and the individuals accused of committing those crimes were convicted;Whereas the case of Hanna Harris is an example of many similar cases; andWhereas Hanna Harris was born on May 5, 1992: Now, therefore, be itThat the Senate—(1)designates May 5, 2021, as the National Day of Awareness for Missing and Murdered Native Women and Girls; and(2)calls on the people of the United States and interested groups—(A)to commemorate the lives of missing and murdered American Indian, Alaska Native, and Native Hawaiian women whose cases are documented and undocumented in public records and the media; and(B)to demonstrate solidarity with the families of victims in light of those tragedies.